United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3265
                                    ___________

William C. Young,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Securitas Security Services USA, Inc., *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                              Submitted: May 3, 2011
                                 Filed: August 11, 2011
                                  ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      William Young appeals the district court’s1 order dismissing his civil rights
complaint. After careful de novo review, see Wintermute v. Kan. Bankers Sur. Co.,
630 F.3d 1063, 1067 (8th Cir. 2011), this court agrees with the district court that res
judicata barred Young’s complaint, see Kolb v. Scherer Bros. Fin. Servs. Co., 6 F.3d
542, 544 (8th Cir. 1993) (elements of res judicata).

      Accordingly, this court affirms. See 8th Cir. R. 47B.

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.